Citation Nr: 1205964	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from February 1970 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2011) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).

These issues were previously before the Board in April 2011.  At that time, the Board determined that new and material evidence had been submitted to reopen previously final decisions that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The issues of entitlement to service connection for bilateral hearing loss on a de novo basis and entitlement to service connection for tinnitus on a de novo basis were then remanded for further development.  These issues have now been returned to the Board for additional consideration.  

The issues of entitlement to service connection for a lung disorder and entitlement to an increased evaluation for a service connected left ankle disability were also before the Board in April 2011 but were denied.  The Board granted an increased evaluation for the Veteran's service connected post-traumatic stress disorder.  These matters are no longer before the Board. 

The issues of entitlement to service connection for a left leg/knee disability and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not yet been adjudiciated by the Agency of Original Jurisdiction (AOJ).  There fore, the Board does have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain an adequate examination and to obtain compliance with the prior April 2011 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In the remand portion of the April 2011 decision, the Board noted that the Veteran had been provided a June 2008 examination of his claimed bilateral hearing loss and tinnitus.  The Board further noted that the examiner had reviewed the claims file and diagnosed bilateral hearing loss and bilateral constant tinnitus.  The examiner opined that although it appeared the Veteran sustained significant military noise exposure, his completely normal audiometric thresholds at separation from service provide clear and convincing evidence that his hearing loss was not incurred while on active duty, but that the decline in audiometric thresholds occurred subsequent to his separation from service in 1971.  He noted that the etiology of the hearing loss would be a combination of genetic and environmental factors subsequent to service, with presbycusis a dominant etiology.  He opined that it was less likely than not that the Veteran's current hearing loss and/or tinnitus might be related to or due to combat noise exposure. 

However, the Board determined that the June 2008 VA opinion was inadequate.  The Board found that a new medical opinion was required because the June 2008 VA opinion did not address whether the Veteran's hearing loss and/or tinnitus was incurred in service, regardless of whether it was shown in service or on service separation. See Hensley v. Brown, 5 Vet. App. 155, 159-60  (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  In other words, an opinion that merely states that hearing loss or tinnitus was not due to service because it was not shown at discharge is inadequate.  The examiner must further indicate whether or not hearing loss or tinnitus first shown after discharge is related to service, and give reasons and bases as to their conclusion. 

The Board also noted that it appears the Veteran's hearing underwent a threshold shift during service, and that he had provided testimony that tinnitus began during service.  Additionally, the Veteran is a combat veteran, in receipt of a Combat Infantryman Badge and significant noise exposure is conceded.  

In view of these findings, it was directed that the Veteran be scheduled for an additional VA examination.  After the examination and review of the medical record, the examiner was to provide an opinion as to whether or not any current hearing loss or tinnitus was the result of active service or any incident therein, to include noise exposure.  The examiner was reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner was also to address the apparent threshold shift in hearing as evidenced by the January 1970 and September 1971 hearing examinations in the service treatment records and to address the Veteran's lay statements of tinnitus during service and since that time.  

The record shows that the Veteran was provided with an additional VA examination in August 2011.  However, instead of providing a new opinion that addressed the concerns raised by the Board, the August 2011 examiner merely copied the June 2008 opinion into his own report verbatim.  None of the concerns raised by the Board in April 2011 were addressed.  Therefore, the Board is required to take action to ensure that all of the development requested in April 2011 is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination, not conducted by the August 2011 examiner, to determine the etiology of the hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the hearing loss and tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure, which is conceded to have occurred.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure, even if it was first noted many years after discharge from service.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner must also address the apparent threshold shift in hearing as evidenced by the January 1970 and September 1971 hearing examinations in the STRs.  The examiner must also address the Veteran's lay statements of tinnitus during service and since that time. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


